Citation Nr: 0838361	
Decision Date: 11/06/08    Archive Date: 11/18/08

DOCKET NO.  07-19 185	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina




THE ISSUE

Entitlement to a compensable rating for post-operative 
residuals of a left ankle injury.  




ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel







INTRODUCTION

The appellant is a veteran who served on active duty from 
January 2002 to January 2006.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from a February 
2006 rating decision by the Winston-Salem, North Carolina 
Department of Veterans Affairs (VA) Regional Office (RO) 
that, in pertinent part, granted service connection, and 
assigned a 0 percent rating, for post-operative residuals of 
a left ankle injury.  

The veteran had also initiated an appeal of the rating 
assigned for his service connected right shoulder disability.  
In his substantive appeal received in June 2007, he limited 
his appeal to the matter of the rating for the left ankle 
disability (thus withdrawing his appeal in the matter of the 
rating for right shoulder disability).  

The appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if any action on his part is required.  


REMAND

At the outset, it is noteworthy the RO separately granted 
service connection for the veteran's left ankle surgical 
scar, rated 0 percent.  The veteran has not expressed 
disagreement with the rating for the scar, and that matter is 
not before the Board.  

The veteran's service treatment records (STRs) reveal that 
his left ankle injury in service involved a fracture that 
required open reduction and internal fixation, with 
subsequent surgical removal of the fixation hardware.  
November and December 2005 (just prior to the appeal period) 
STRs note complaints of ankle swelling, abnormal motion, and 
joint stiffness; reports also note the veteran had not yet 
tried running.  

The most recent examination to evaluate left ankle disability 
of record was in December 2005 (while the veteran was still 
on active duty), and was essentially negative, except for 
some tenderness; it is unclear whether x-ray findings 
reported reflect arthritis.  The veteran has not been 
scheduled for examination to evaluate his left ankle during 
the appeal period.  

In his August 2006 notice of disagreement, the veteran 
claimed he had reduced range of left ankle motion, and pain 
with activity.  A June 2007 statement from a private medical 
provider indicated the veteran still had occasional swelling, 
popping, pain with activity), and limited extension of the 
left ankle.  The provider indicated that the complaints and 
findings were compatible with osteoarthritic changes in the 
left ankle, and suggested orthopedic follow-up.  Given the 
foregoing, the disability picture of the veteran's left ankle 
disability is incomplete, and a contemporaneous examination 
is necessary.  Notably, it appears that the veteran receives 
treatment for his service connected left ankle disability; 
any records of such treatment would be pertinent evidence, 
and must be secured.  

Finally, it is also noteworthy that, as this appeal is from 
the initial rating assigned with the award of service 
connection, "staged" ratings may be for consideration.  
Fenderson v. West, 12 Vet. App. 119 (1999).  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be asked to 
identify all sources of treatment he 
received for his service-connected left 
ankle disability since December 2005, and 
to provide any releases necessary for VA 
to secure records of any private 
treatment.  The RO should secure for the 
record copies of the complete clinical 
records of all such treatment from the 
sources identified.  

2.  The RO should then arrange for an 
orthopedic examination of the veteran to 
ascertain the current severity of his 
service-connection left ankle disability.  
The veteran's claims file must be reviewed 
by the examiner in conjunction with the 
examination.  Any indicated studies, 
specifically including X-rays and range of 
motion studies,  should be completed, and 
it should be specifically noted for the 
record whether or not there is arthritis 
of the ankle associated with the 
disability.  The examiner should determine 
whether there is additional loss of 
function due to pain, on use, or during 
flare-ups, if any, and, if feasible, 
express the additional impairment of 
function due to such factors in terms of 
additional degree of limitation of motion.  
The examiner should also provide an 
opinion as to the impact of disability on 
the veteran's ability to work.  The 
examiner must explain the rationale for 
all opinions given.  

3.  The RO should then readjudicate the 
claim, to include consideration of the 
possibility of "staged" ratings, if 
indicated by facts found.  If it remains 
denied, the veteran should be furnished an 
appropriate supplemental statement of the 
case and afforded the opportunity to 
respond.  The case should then be returned 
to the Board, if in order, for further 
review.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

